Mr. Justice Gordon
delivered the opinion of the court, November 7th 1881.
As the leases of Reineman to Michael Simon expressly provide for their extension beyond the term of one year, if the lessor should consent thereto, the exception of the appellant founded on a supposed want of such consent, comes to nothing. Simon continued to occupy the premises, and as Reineman did not dissent to such occupancy his assent must be presumed. Certainly, that was a matter for themselves to settle, and if they were satisfied with the arrangement, no third party can be heard to complain.
So, that rent may issue, not only from lands and tenements corporeal, but also from tlie personal property necessary for their proper enjoyment, is settled by the case of Mickle v. Miles, 7 Casey 20 ; and, indeed, a proposition so obvious ought never to have been doubted.
On the other hand, the court below made a mistake when it awarded to Reineman the proceeds of that part of the property sold on the Beilstein writ, which he, Reineman, claimed as his own. By this claim he compelled Vetter, the use plaintiff, to protect the sheriff by a bond of indemnity: by it be then held, and still does hold, both Vetter and the officer as trespassers, and by it he sets up a title adverse to the proceedings which has brought the money into court, hence, on the authority of Bush, Bunn & Co.’s Ap., 15 P. F. S. 363, ho cannot be permitted to take any of that money. But it is alleged that lie is entitled to take as landlord : we answer, yes, so far as the money was made from the tenant’s goods, for they were distrainablo for the rent due, and that fact, under the Act of Assembly, gives tlic landlord the right to claim, from the sheriff, the money made from them. But not so as to the landlord’s own goods, for they are not subject to distress, therefore, unless he can claim the money as made from his own property, he cannot claim it at all, for, se judice, it was not the property of the tenant.
But, as we have already seen, by the case above cited, as *56owner of the goods he was not entitled to take the money made from them by the writ in the sheriff’s hands; his position of hostility to that process barred any claim that he otherwise might have had to receive its proceeds.
The case, then, stands thus : Reineman, -as landlord, is entitled to any money raised from the sale of the goods of Simon, the tenant, and Vetter is entitled to the proceeds arising from the property claimed by Reineman.
The decree of the court below is now reversed and set aside, and it is ordered that a redistribution be made in accordance with the foregoing opinion; and it is further ordered that the appellee pay the costs of this appeal.